Citation Nr: 0818768	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to May 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD based upon an in-service personal 
assault, as well as having witnessed a traumatic event.  The 
veteran should be contacted and informed of the type of 
evidence and information he can submit to assist VA in 
verifying the occurrence of the personal assault.  

Regarding the latter stressor, the Board is of the opinion 
that specific development is warranted at this time.  The 
veteran has alleged that upon arriving for a three-week 
course for airborne training at Ft. Benning, Georgia, in May 
1985, he attended a jump show that was being held on the 
base.  The veteran alleges that during the jump show, one of 
the performer's parachutes did not open and that individual 
fell to the ground.  In his written description of the event, 
the veteran has essentially alleged that he was in such close 
proximity as to have heard the impact of this individual's 
body hitting the ground and to have seen the person's 
injuries.  The veteran further wrote that when his class 
started, he was then informed that the parachutist had died 
upon impact and was actually one of the instructors at the 
airborne training school.  

The RO determined that the veteran's submitted information 
was insufficient to warrant an inquiry of the U. S. Army and 
Joint Services Records Research Center (JSRRC), as he did not 
provide the name of the parachutist who was killed, or the 
exact date the incident occurred.  While, the Board agrees 
that VA is not required to verify a stressor that is 
considered "too vague;" there appears to be sufficient 
information available to initiate a search in this case.  

In this regard, the veteran has alleged that the deceased 
individual was a course instructor at the Ft. Benning 
airborne training school.  The veteran also noted that the 
incident occurred while assigned to Ft. Benning and prior to 
the start of his classes.  Service personnel records indicate 
that he was stationed at Ft. Benning from April 1985 to May 
1985.  Thus, he has essentially provided a month and year 
date range of the incident (April 1985 to, at the latest, the 
early part of May 1985).  

Also, the RO did not prepare a summary of the veteran's 
alleged service stressor and submit this summary (and a copy 
of the veteran's DD 214 and other service personnel records) 
to the U. S. Army and Joint Services Records Research Center 
(JSRRC) for verification of this alleged stressor.  As the 
stressor event has not yet been verified, additional 
development is necessary in order to fairly decide the claim.  

Finally, a review of the recent VA outpatient treatment 
records reveals that the veteran has received psychotherapy 
treatment at the Vet Center located in Gassaway, West 
Virginia.  These treatment records are not currently included 
in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
2007.  Specific inquires should be made 
of the Vet Center in Gassaway, West 
Virginia.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The appellant should be provided 
correspondence informing him of the 
evidence and information required to 
substantiate his claim of service 
connection for PTSD due to military 
sexual trauma.  This must include 
information regarding how to substantiate 
allegations of personal trauma from 
sources other than service medical or 
personnel records as described in 38 
C.F.R. § 3.304(f)(3).  In so doing, the 
RO or the AMC should send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
he complete it with as much specificity 
as possible.  The RO or the AMC should 
inform the appellant that if he fails to 
return any form that would provide 
details regarding the inservice stressor 
event or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

2.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  Of particular 
interest would be any information 
regarding death at Ft. Benning from April 
1985 to May 1985.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  

3.  Upon receipt of any response, the RO 
or the AMC should make a determination 
for the record as to whether there is any 
credible supporting evidence that the 
veteran experienced one of the two 
alleged stressors during active service.  

4.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressor during service.  The AMC/RO must 
specify for the psychiatrist the stressor 
which it has determined that the veteran 
was exposed to in service and the 
examiner must be instructed to consider 
only that stressor in determining whether 
the veteran has PTSD.  

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made. 

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in-
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  Adequate reasons and bases 
for any opinion rendered must be 
provided.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

